DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movable component configured to” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 - 6 and 9 - 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ankney et al (US Pat Pub No.2018/0284259).

Regarding claims 1 and 11, Ankney et al shows an aircraft and an aircraft movable control system (See figure 1 for aircraft along wing flap and slat control system 400) comprising: 
a movable component configured to be movably connected to a support component (See Para 0014 for movable component as slat 106 ad flap 108 connected with support wing);
a time of flight sensor arrangement comprising at least one transponder configured to be attached to the movable component to form a movable sensor arrangement (See at least Para 0015 for RFID tags 112 mounted on movable component measuring time of flight with respect to time on Para 0019 in multiple arrangement; See also Para 0026 for time taken measurement); 
a corresponding transceiver configured to be attached to the support component (See at least figure 1 for transceiver 110/114 mounted on wing),

a movable controller configured to process the one or more range values from the transceiver and compute position values of the movable component relative to the support component (See at least Para 0023 for slat and falp control system).

Regarding claim 3, Ankney et al shows a second transponder attached to the movable component (See at least Para 0015 for RFID tags 112 mounted on movable component measuring time of flight with respect to time on Para 0019 in multiple arrangement;),
 the movable sensor arrangement is configured such that a further range value between the transceiver and the second transponder is determinable by the transceiver (See at least Para 0019 for movable wing with motion change in position range value also shown on figure 3), 
the movable controller is further configured to receive the further range value from the transceiver and compute a further position value of the movable component relative to the support component (See at least Para 0027 for RFID slat and flap control system also on figure 6).


Regarding claim 4, Ankney et al shows the position values are compared by the controller to detect a skew condition of the movable component (See at least Para 0031 for skew condition to be detected for movable component).

Regarding claim 5, Ankney et al shows the support component also functions as a movable component (See at least Para 0014 for wing portion 106/108 functioned as portion of wing 104).

Regarding claim 6, Ankney et al shows the support component is a wing and the movable component is a flap and slat that is movably connected to the wing (See at least Para 0014 for wing portion 106/108 functioned as portion of wing 104 where the portion 106/108 as slat and flap).

Regarding claim 9, Ankney et al shows a movable connection between the movable component and the support component is constrained to one degree of freedom rotation or translation (See at least Para 0031 and 0032 for flap and slat in one degree rotational movement).





Regarding claim 10, Ankney et al shows a movable connection between the movable component and the support component is constrained to a plurality of rotational or translational degrees of freedom (See at least figure 1 for slat 106 and flap 108 each provides a rotational degree of freedom).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ankney et al (US Pat Pub No.2018/0284259) in view of Recksiek et al (US Pat Pub No. 2012/0312931).

Regarding claim 2, Ankney et al shows the movable component control signal as a position value determined from the movable sensor arrangement.
Recksiek et al furhter shows an actuator mounted to the movable component and support component (See at least Para 0063 for movable component adjusting device including actuator 20), the actuator is configured to actuate the movable component relative to the support component (See at least Para 0010 for actuator regulating the flap with drive rod), the actuator is further connected to the controller and the controller is configured to actuate the movable component in response to a control signal (See at least Para 0012 for control and monitoring device ).
It would have been obvious for one of ordinary skill in the art, to provide movable component actuation mechanism of Recksiek at the time of invention, for the movable component for desired movement by Ankney, in order to provide suitable movement realization, for the both aircraft movable component of Recksiek and Ankney.  



Recksiek et al further shows the the flight main body as the fuselage and a joint to the fuselage (See at least Para 0060 for the joint at the central location of the fuselage for drive unit location arrangement).
It would have been obvious for one of ordinary skill in the art, to provide movable component actuation mechanism of Recksiek at the time of invention, for the movable component for desired movement by Ankney, in order to provide suitable movement realization, for the both aircraft movable component of Recksiek and Ankney.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ankney et al (US Pat Pub No.2018/0284259) in view of Blanding et al (US Pat Pub No. 2006/0113933).

Regarding claim 8, Ankney et al does not explicity specify the aircraft of Ankney provides support component as fuselage and door connected to the fuselage.

It would have been obvious for one of ordinary skilled in the art, to provide the landing gear storage compartment with door taught by Blanding at the time of invention, in order to provide landing gear only in taxiing and landing, reducing turbulence during flight, as desired by the flight control of Ankney utilizing flap and slat for take off and landing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/Ian Jen/Primary Examiner, Art Unit 3664